NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HARRY J WHITMAN,                                No.    20-35314

                Petitioner-Appellant,           D.C. No. 2:19-cv-00198-SAB

 v.
                                                MEMORANDUM*
JAMES KEYS, Superintendent Airway
Heights Correction Center,

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of Washington
                Stanley A. Bastian, Chief District Judge, Presiding

                     Argued and Submitted November 8, 2021
                              Seattle, Washington

Before: GOULD, TALLMAN, and BUMATAY, Circuit Judges.

      Appellant Harry J. Whitman appeals the dismissal of his 28 U.S.C. § 2241

petition for a writ of habeas corpus. While this case was on appeal before this

Court, the Supreme Court decided a potentially dispositive case, Borden v. United

States, 141 S. Ct. 1817 (2021). Further, in Allen v. Ives, 950 F.3d 1184 (9th Cir.

2020), this Court provided significant guidance on relevant issues that were not


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
briefed to the district court.

       Both parties now raise arguments that were not before the district court. We

therefore vacate and remand the dismissal of Whitman’s petition on an open

record. Both parties may assert new arguments and defenses before the district

court. This panel will retain jurisdiction over any subsequent appeal.

       VACATED AND REMANDED ON AN OPEN RECORD. Each party

shall bear its own costs.




                                         2